Title: To George Washington from George Clinton, 5 July 1794
From: Clinton, George
To: Washington, George


               
                  Sir.
                  Greenwich [Village, N.Y.] 5th July 1794.
               
               I have the honor to transmit you inclosed the Exemplification of an Act of the Legislature of this State—ratifying the Amendment of the Constitution of the United States proposed by the Senate and House of Representatives at their last Session
                  
                  respecting the Judicial Power thereof, and am with the highest Respect your Most Obedient Servant
               
                  Geo: Clinton
               
            